Third District Court of Appeal
                               State of Florida

                       Opinion filed October 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1652
                     Lower Tribunal No. F98-16778C
                          ________________


                              Charles Petit,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Thomas J. Rebull, Judge.

     Charles Petit, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.